Name: Commission Regulation (EEC) No 2126/92 of 28 July 1992 ending the charges against the tariff ceilings opened for 1992, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Hungary
 Type: Regulation
 Subject Matter: industrial structures and policy;  technology and technical regulations;  Europe;  tariff policy
 Date Published: nan

 No L 213/14 Official Journal of the European Communities 29. 7. 92 COMMISSION REGULATION (EEC) No 2126/92 of 28 July 1992 ending the charges against the tariff ceilings opened for 1992, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Hungary list of beneficiaries in Annex III of Regulation (EEC) No 3831 /90 as from 1 March 1992 ; whereas the preferen ­ tial tariff period for that country consequendy ended on 29 February 1992 ; Whereas, in respect of the products of order No 10.0820 originating in Hungary, the relevant ceiling was fixed at ECU 476 000 ; whereas on 5 February 1992, the sum of the quantities charged during the 1992 preferential period has exceeded the ceiling in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Hungary for the products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of industrial products origin ­ ating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2), and in particular the second paragraph of Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 suspension of customs duties in the context of preferential tariff ceilings is granted for 1992 within the limits of the individual ceilings set out in column 6 of Annex I to that Regulation in respect of each of the products or group of products under consideration ; whereas as provided for in the second paragraph of Article 9 of the said Regulation, the Commission may take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, by virtue of Article 1 of Council Regulation (EEC) No 1 509/92 (3), Hungary was withdrawn from the HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened for 1992 by Regulation (EEC) No 3831 /90 relating to the products indicated in the table below and originating in Hungary, shall cease to be allowed from 1 August 1992. Order No CN code Description 10.0820 7207 19 39 Semi-finished products of iron or non-alloy steel  Containing by weight less than 0,25 % of carbon   Other, of circular or polygonal cross-section    Forged 7207 20 79  Containing by weight 0,25 % or more of carbon Of circular or polygonal cross-section    Forged 7216 60 11 Angles, shapes and sections of iron or non-alloy steel : 7216 60 19 7216 60 90 7216 90 50 7216 90 60 7216 90 91 7216 90 93 7216 90 95 7216 90 97 7216 90 98  Angles, shapes and sections, not further worked than cold formed or cold finished :  Other   Other    Forged Other (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). (3) OJ No L 159, 12. 6 . 1992, p. 1 . 29. 7. 92 Official Journal of the European Communities No L 21 3/ 15 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1992. For the Commission Christiane SCRIVENER Member of the Commission